Case 2:21-cv-01746-JWH-DFM Document 3 Filed 03/01/21 Page 1 of 2 Page ID #:5



                                                                             J S -6

                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                             WESTERN DIVISION



 DEREK AMES,                                Case No. CV 21-01746-JWH (DFM)

          Petitioner,                       Order Summarily Dismissing Petition
                                            for Lack of Jurisdiction and
             v.                             Administratively Closing Case

 WARDEN,

          Respondent.



      On February 14, 2021, state prisoner Derek Ames (“Petitioner”),
proceeding pro se, constructively filed a request for an extension of time to file
a federal petition for writ of habeas corpus. See Dkt. 1. For the reasons below,
this action is dismissed without prejudice for lack of jurisdiction.
      Article III of the Constitution “limits the jurisdiction of the federal courts
to live cases and controversies.” Kittel v. Thomas, 620 F.3d 949, 951 (9th Cir.
2010) (citations omitted). An actual case or controversy exists when,
throughout the litigation, a petitioner continues to have a “personal stake in
the outcome” of the lawsuit and suffers some actual injury that is likely to be
“redressed by a favorable judicial decision.” Spencer v. Kemna, 523 U.S. 1, 7
(1998) (citation omitted).
      A federal court lacks jurisdiction to consider the timeliness of a habeas
petition unless and until such a petition is actually filed because there
Case 2:21-cv-01746-JWH-DFM Document 3 Filed 03/01/21 Page 2 of 2 Page ID #:6




otherwise is no case or controversy within the meaning of Article III. See
Casaburi v. Warden, No. 13-4705, 2013 WL 3367275, at *1 (C.D. Cal. July 3,
2013) (collecting cases for proposition that federal court does not have
jurisdiction to give advisory opinion that statute of limitations will not bar
anticipated, but not yet filed, federal habeas petition). The Court is also
precluded from giving an advisory opinion as to the statute of limitations. See
United States v. Leon, 203 F.3d 162, 163-64 (2d Cir. 2000) (federal court lacks
jurisdiction to consider the timeliness of habeas petition until a petition is
actually filed).
      Given the absence of a live case or controversy, the Court has no
authority to issue any further orders, apart from dismissing the matter for lack
of jurisdiction. See United States Catholic Conference v. Abortion Rights
Mobilization, Inc., 487 U.S. 72, 76-77 (1988) (in absence of subject-matter
jurisdiction, Article III court had no authority to order compliance with
subpoena).
      IT IS THEREFORE ORDERED that this action is DISMISSED
without prejudice. The Clerk of Court shall administratively close this matter.



 Date: March 1, 2021

                                             United States District Judge

 Presented by:


 ___________________________
 DOUGLAS F. McCORMICK
 United States Magistrate Judge




                                         2
